internal_revenue_service department of the treasury number release date index number legend washington dc person to contact telephone number refer reply to cc fip - plr-169078-01 date date trust qr sec_1 qr sec_2 operating partnership date a b investor llc llc llc3 c d date dear this is in reply to a letter dated date and subsequent correspondence requesting a ruling on behalf of trust specifically you request a ruling that certain reimbursements and other funds collected by operating partnership plr-169078-01 will be excluded from trust’s gross_income for purposes of sec_856 of the internal_revenue_code facts trust is a self-administered and self-managed real_estate_investment_trust reit that develops and operates multifamily apartment communities qr sec_1 and qr sec_2 are qualified reit subsidiaries of trust qr sec_1 is the sole general_partner of and together with qr sec_2 owns a majority of the limited_partnership interests in operating partnership consequently as of date trust owned a percent of the outstanding common units and b percent of the outstanding preferred units of operating partnership operating partnership is a fully-integrated organization with multifamily development acquisition operation and asset management expertise trust conducts all of its business through operating partnership and its subsidiaries operating partnership has entered into a master agreement with investor to jointly form limited_liability companies llcs as project entities to develop own and lease residential rental projects to date operating partnership and investor have formed llc llc and llc the master agreement provides that operating partnership and investor will be the only members of each llc and that operating partnership will own c percent of the capital interests of each llc operating partnership has also entered into a development agreement and a management and leasing agreement with each llc pursuant to which operating partnership will perform management and leasing activities on behalf of the llc development services under the development agreements operating partnership will manage and supervise the construction and development of each project the development agreements provide that operating partnership as developer of a project shall be considered an independent_contractor of the llcs the llcs will engage a general contractor to construct the project using either a third-party general contractor or an affiliate of operating partnership in either case operating partnership is responsible for overseeing the performance of each general contractor it is represented that operating partnership will perform customary duties related to the development of each residential multifamily rental project including but not limited to providing the following services a arranging for land surveys feasibility and engineering studies and other matters relating to the usability of the land and the development of the project b preparing and submitting to the llc for its approval recommendations relating to the construction and development of the project plr-169078-01 c ensuring that the general contractor and other design and construction professionals complete the project on schedule and on budget d ensuring that professionals providing design services maintain sufficient errors and omissions insurance coverage e monitoring and coordinating the services and performance of the architect engineer and general contractor f obtaining necessary licenses permits and approvals g supervising the procurement of bids for construction and development and h negotiating and preparing contracts operating partnership will assign certain of its employees to each project to carry out its development responsibilities including a project manager an assistant project manager and an on-site construction superintendent each llc will establish a bank account the development account which may be part of the same account as the management account described below from which all development related disbursements will be made funds may be withdrawn from the development account by either an authorized representative of the applicable llc or operating partnership during the course of construction operating partnership will prepare a draw request summarizing the development costs incurred for the period and submit the request to the applicable llc and the investor each request must be accompanied with documentation from the contractor substantiating the expense as compensation_for the development services operating partnership will receive a development fee equal to the lesser_of d percent of the total costs of the project or d percent of the final project budget excluding all interest_expense in addition to the development fee the development agreement provides that the llc will reimburse operating partnership for employee_expenses including salaries bonuses payroll_taxes worker’s compensation and health insurance to the extent contemplated by the project budget for certain categories of personnel including the construction_project manager assistant construction_project manager hardscape graphic design director telecommunications engineer and construction safety director the following types of expenses_incurred by operating partnership are not reimbursable internal reporting and accounting services that are considered to be within the reasonable scope of operating partnership’s development responsibilities to each llc costs of forms papers ledgers and other supplies and equipment used in the principal office of each llc or any of its affiliates costs of electronic data processing equipment or any pro_rata charge thereon costs of electronic data processing or pro_rata charge thereon for data processing provided by computer service companies and operating partnership’s office overhead including executive salaries and transportation_expenses of its employees plr-169078-01 management and leasing services once a project is complete operating partnership will perform management and leasing services on behalf of each llc pursuant to a management and leasing agreement that is substantially_similar to the agreement dated date between operating partnership and llc the management and leasing agreement provides that operating partnership’s relationship to the llc is that of an independent_contractor under each management and leasing agreement operating partnership will provide the following services to each llc a implement approved budgets and leasing programs b enter into and renew all contracts for water sanitary and storm sewer drainage electricity steam gas telephone and all other services necessary for the operation of the project c purchase all necessary supplies and equipment for the operation of the project d monitor the real_estate tax assessments of the project and determine their reasonableness in comparison to other similar projects e consult with each llc regarding the condition of the project and the necessity for maintenance repair alteration and restoration and at the expense of each llc provide through employees or third party contractors all necessary work labor and services to maintain and repair the project in first class condition f maintain accurate books records and accounts of the management operation and financial condition of the project and g lease the property to desirable tenants negotiate and execute leases with tenants and collect rent and other charges from tenants operating partnership will pay all expenses of operating the property including operating_expenses mortgage interest and capital expenses from a management account that has been established by each llc alternatively in the discretion of each llc the management account may be established in the name of operating partnership as managing agent for the llc pursuant to the management and leasing agreement any funds held in the name of operating partnership on behalf of each llc are required to be held in trust by operating partnership for the benefit of the applicable llc and operating partnership is prohibited from commingling any of its funds in these accounts all rents and security deposits collected from tenants are paid into the management account operating partnership’s management fee and reimbursable expenses are paid out of the management account plr-169078-01 operating partnership is entitled to a management fee of d percent of the gross_receipts of the property operating partnership will also be reimbursed for all direct expenses_incurred and paid_by it in connection with the management operation and leasing of the project other than a operating partnership’s central office overhead or other central office general leasing or administrative personnel or other expenses b travel_expenses to and from the property c costs of providing reports and documents required to be provided under the management and leasing agreement other than the reports by the on-site staff and the auditor’s reports and d costs and expenses attributable to services by off-site personnel in connection with the management of the property except to the extent provided for in the budget under the management and leasing agreement operating partnership will use its own employees to perform its management and leasing responsibilities and the compensation of the employees will be the responsibility of operating partnership however operating partnership is entitled to be reimbursed for certain costs including i all costs of full-time on-site managing and leasing personnel including salaries bonuses payroll_taxes and workers compensation and health insurance and an appropriate pro_rata share of the costs of those employees who are not exclusively assigned to the project ii the allocable cost of landscaping labor and materials provided by operating partnership’s landscaping division and iii the portion of general liability insurance and property and casualty insurance premiums incurred by operating partnership under its master policies that is properly allocable to the llc with the general liability premiums being allocated among the properties based on the relative number of units and the property and casualty premiums being allocated based on the properties’ relative values operating partnership does not get reimbursed for general overhead costs such as the costs of central office general and administrative personnel advertising and marketing legal and accounting and employee training law and analysis sec_61 defines gross_income as all income from whatever source derived including gross_income derived from business an employer under sec_162 is allowed a deduction for all ordinary and necessary expenses paid_or_incurred during the tax_year in carrying_on_a_trade_or_business including a reasonable allowance for salaries and other compensation_for_personal_services actually rendered a corporation trust or association must satisfy certain income and asset tests under sec_856 to be considered a reit sec_856 provides that at least plr-169078-01 percent of a reit’s gross_income must be derived from certain sources including dividends interest and rents_from_real_property sec_856 provides that at least percent of a reit’s gross_income must be derived from certain sources including rents_from_real_property interest on obligations secured_by real_property and gain from the sale or disposition of real_property sec_856 provides that a corporation that is a qualified_reit_subsidiary shall not be treated as a separate corporation and all assets liabilities and items of income deduction and credit shall be treated as assets liabilities and such items of the reit under sec_1_856-3 of the income_tax regulations a reit that is a partner in a partnership is deemed to own its proportionate share of each of the assets of the partnership and to be entitled to the income of the partnership attributable to that share for purposes of sec_856 the interest of a partner in the partnership's assets shall be determined in accordance with the partner's capital interest in the partnership the character of the various assets in the hands of the partnership and items of gross_income of the partnership shall retain the same character in the hands of the partners for all purposes of sec_856 sec_1_856-2 defines gross_income for purposes of sec_856 to have the same meaning as that term under sec_61 and the regulations thereunder in revrul_84_138 1984_2_cb_123 a regulated_investment_company ric and its wholly-owned subsidiary shared facilities and some personnel it was agreed that the ric would pay all the expenses for general and administrative overhead including personnel costs and the subsidiary would reimburse the ric for its pro_rata share of the expenses on an arm’s length basis the ruling in distinguishing jergens co v commissioner 40_bta_868 states that the ric was not engaged in the business of receiving compensation_for services of the type that were reimbursed instead reimbursements to the ric from the subsidiary were merely repayments of advances made on behalf of the subsidiary accordingly the ruling holds that the reimbursements were not included in the ric’s gross_income under sec_61 and therefore were not subject_to the gross_income requirement of sec_851 revrul_57_104 1957_1_cb_166 considers whether the amount_paid by a taxpayer to an independent_contractor as reimbursement for the costs of a union negotiated qualified_pension plan for the contractor’s employees will be deductible to the taxpayer and included in the income of the contractor the taxpayer a shipowner contracted with a stevedore contractor to handle its cargoes pursuant to their contract the taxpayer reimbursed the contractor for the amount required to be contributed by the contractor to the pension_trust the ruling holds that the amount_paid by the taxpayer as a reimbursement is part of the cost of the services rendered by the independent_contractor to the taxpayer and as such is a deductible expense to the taxpayer under sec_162 the ruling also holds that the reimbursement of amounts contributed to the trust plr-169078-01 on behalf of its employees is includible in the gross_income by the contractor under sec_61 in the instant case operating partnership pursuant to an agreement with each llc provides development and management services for each of the projects and is compensated for its services the employee_expenses and other costs for which operating partnership is reimbursed under the development agreements and the management and leasing agreements are integrally related to the services being performed by operating partnership for the llcs accordingly unlike the situation in revrul_84_138 and like the situation in revrul_57_104 operating partnership is generally in the business of receiving compensation_for services of the type that are being reimbursed therefore the amounts received as reimbursements under the development and management and leasing agreements are includible in the gross_income of the operating partnership however operating partnership is not in the business of underwriting or acting as an agent or broker for general liability property and casualty or other insurance therefore reimbursements received from each llc for its share of master policies underwritten by third party insurers do not constitute gross_income to operating partnership funds collected in the management and or development accounts the accounts of the llcs and used by operating partnership to pay expenses of the llcs do not constitute gross_income to operating partnership and trust the accounts were established to enable operating partnership to pay expenses of the project that are the responsibility of the llc and to hold income and funds associated with a project that belong to the llc where the accounts are established in the name of operating partnership funds in the accounts are required to be held in trust for the benefit of the llc and operating partnership is prohibited from commingling any of its own funds with the funds in the account accordingly operating partnership lacks any right or interest in the funds in the accounts therefore amounts paid into the accounts will not constitute gross_income to operating partnership and trust will not derive income from operating partnership based upon the amounts paid into the accounts holdings the amounts received from the llcs by operating partnership as reimbursements for expenses it incurred in performing services under the management and leasing agreements and development agreements are includible in the gross_income of operating partnership and therefore are gross_income to trust the reimbursements includible in the gross_income of operating partnership shall not include amounts attributable to reimbursements for general liability and property and casualty insurance obtained on the projects of the llcs funds collected in the accounts that are used by operating partnership to pay expenses of operating the projects of the llcs will not constitute gross_income to operating partnership and therefore will not be gross_income to trust plr-169078-01 this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent no opinion is expressed or implied as to the federal tax consequences of this transaction under any provision not specifically addressed herein furthermore no opinion is expressed concerning whether trust otherwise qualifies as a reit under subchapter_m part ii of chapter of the code also no ruling was requested and no opinion is given concerning the treatment of operating partnership’s share of amounts received for performing services for each llc that are derived from operating partnership’s interest in each llc sincerely yours patrick e white assistant to the chief branch office of associate chief_counsel financial institutions products enclosure copy of this letter copy for sec_6110 purposes cc
